Citation Nr: 0636546	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a right below knee 
amputation, claimed as secondary to service-connected post-
operative residuals of right talus fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from January 1952 to January 
1954 and from August 1955 to October 1973.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.


FINDING OF FACT

The veteran's right below knee amputation was not present in 
service, and is not related to a service-connected 
disability.


CONCLUSION OF LAW

The veteran's right below knee amputation was not incurred in 
or aggravated by service, nor is it proximately due to or the 
result of the service-connected post operative residuals of a 
right talus fracture.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In August 2001, June 2003, and October 2004 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  He was informed of the evidence 
that was needed to substantiate his claims, as well as what 
evidence and information VA would obtain in his behalf and 
what evidence and information he could submit.  He was also 
informed that he could submit any evidence relevant to his 
claim.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
sent a letter in March 2006 that informed him of the 
provisions of the Dingess decision.


II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection may be granted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2006).  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

The veteran's service medical records show that he injured 
his right ankle in 1952.  In 1967, due to continued pain in 
the right foot (diagnosed as traumatic arthritis of the 
subtalar joint), he underwent a triple arthrodesis of the 
right foot.  No below knee amputation was performed in 
service.

An August 1986 VA examination showed that the veteran's right 
ankle was larger than the left, demonstrating bony 
enlargement.  He was diagnosed with degenerative changes of 
the talonavicular joint and an old fracture of the mid-shaft 
of the fibula.  VA records from 1986 indicated that he had 
been diagnosed with diabetes mellitus approximately five 
years before.

VA records from the 1990's reflect treatment in 1993 and 1994 
for non-healing ulceration on the veteran's right fifth toe 
in July 1994.  After the use of antibiotics failed to cure 
the ulceration, he was admitted in August 1994, at which time 
he underwent an amputation of the fourth and fifth toes of 
the right foot.  In September 1994, the metatarsal wound 
edges had necrotic debris; as a consequence, a below knee 
amputation was performed.  

In October 2004, the veteran was examined by an orthopedic 
specialist.  After examining the veteran and reviewing his 
records, the examiner stated the following opinion:  "The 
veteran has been a diabetic for a long time and because of 
his diabetes he has lost his right lower extremity, having 
had a below the knee amputation about 10 years ago."

The record further reflects that, in the following month, he 
underwent a left below knee amputation.  A VA examination 
performed in December 2005 attributed his bilateral lower 
extremity amputations to his diabetes mellitus.

After a careful review of the evidence of record, the Board 
finds that service connection for a right below knee 
amputation, as secondary to the veteran's service-connected 
talar fracture residuals, has not been established.  Clearly, 
there is no indication in the record, nor has the veteran 
claimed, that his right below knee amputation was performed 
during service.  Thus, service connection on a direct basis 
is not warranted.

The veteran contends that his right service-connected talar 
fracture residuals caused him to undergo a below knee 
amputation on that side.  However, the evidence of record 
leaves no doubt that the amputation was necessitated by his 
diabetes mellitus, a condition which is not service 
connected.  Therefore, the evidence does not demonstrate that 
the amputation was done to address any residuals related to 
his service-connected postoperative residuals of a right 
talus fracture, but rather resulted from a non-service-
connected disease.  As a consequence, service connection on a 
secondary basis cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right below knee amputation as secondary to 
the service-connected post operative residuals of a right 
talus fracture.


ORDER

Entitlement to service connection for a right below knee 
amputation, as secondary to service-connected post operative 
residuals of right talus fracture, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


